Citation Nr: 0711643	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  02-13 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1965 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that denied the veteran's claim of 
entitlement to service connection for migraine headaches.  
The veteran perfected a timely appeal of this determination 
to the Board.

This matter was before the Board in June 2004 and was then 
remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its June 2004 remand, the Board ordered the RO to afford 
the veteran a VA neurological examination to determine the 
nature, extent and etiology of any headache disorder.  
Specifically, the Board stated in its remand order that with 
respect to any headache disorder identified, the examiner 
should be asked to provide an opinion as to whether it is at 
least as likely as not that the headache disorder is 
etiologically related to the veteran's period of service.

Pursuant to the Board's June 2004 remand, the veteran was 
afforded a VA neurological examination in March 2005.  
Although the VA examiner diagnosed the veteran as having 
headaches, the examiner did not provide any opinion as to 
whether it was at least as likely as not that the headache 
disorder was etiologically related to the veteran's period of 
service.

A remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders, and imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the 
terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

As the absence of any opinion in the March 2005 VA 
examination indicating whether it is at least as likely as 
not that the veteran has a headache disorder etiologically 
related to his period of service is prejudicial to the 
veteran, this case must be remanded for an adequate VA 
etiology opinion.

Also, the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The notice must inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded, and explain what types of evidence are needed to 
establish both a disability rating and an effective date.


Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.	The RO should arrange for the veteran's 
claims folder to be reviewed by the 
examiner who prepared the March 2005 VA 
neurological examination report (or a 
suitable substitute if that examiner is 
unavailable), and request that he or 
she prepare an addendum addressing the 
link between any headache disorder and 
the veteran's service.  The veteran's 
claims file, which is to include a copy 
of this Remand, must be made available 
to and reviewed by the examiner, and 
the examiner should specifically 
indicate in the examination report that 
the claims file has been reviewed.  
Specifically, the examiner should state 
whether it is at least as likely as not 
that any current headache condition is 
etiologically related to the veteran's 
period of service.  The veteran need 
not be re-examined unless an 
examination is deemed necessary.  The 
examiner should set forth the complete 
rationale for all opinions expressed 
and conclusions reached

3.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




